DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 15, line 1, replace “system of claim 14” with --system of claim 11--.

Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “a control system configured to receive the measured first temperature of the multiphase flow, the measured second temperature of the multiphase flow, and the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow based on the measured first temperature of the multiphase flow, the measured second temperature of the multiphase flow, and the change of pressure of the multiphase flow, wherein the phase flow characteristics comprise the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, and the individual phase volume fractions within the multiphase flow”, in combination of with all other recited associated elements in a multiphase flow measurement system.
The primary reasons for allowance of independent claim 11 is the inclusion of the specific limitations of “a control system configured to receive the measured first temperature of the multiphase flow, the measured second temperature of the multiphase flow, and the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow based on the measured first temperature of the multiphase flow, the measured second temperature of the multiphase flow, and the change of pressure of the multiphase flow, wherein the phase flow characteristics comprise the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, and the individual phase volume fractions within the multiphase flow”, in combination of with all other recited associated elements in a multiphase flow measurement system.
The primary reasons for allowance of independent claim 19 is the inclusion of the specific limitations of “receiving pressure change information associated with a difference in pressure in the multiphase flow between an intake and a throat of a Venturi nozzle; and utilizing the first temperature measurements, the second temperature measurements, and the pressure change information to calculate one or more phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprise the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, and the individual phase volume fractions within the multiphase flow”, in combination of with all other recited method steps in a computer-readable tangible medium with instructions stored thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIN Y ZHONG/Primary Examiner, Art Unit 2861